DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20, 22-42 and 49 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Geoffrey Zelley on 04/16/2021.

The application has been amended as follows:  
 
 Claims 35-37, 39-40 are CANCELED in their entirety.  
AMENDED as follows: 
 --“(A)    R2 is independently selected from =CH2 =CH-RD, or =C(RD )2, and R12 is independently selected from H, OH, =O, CN, R, OR, O-SO2-R, CO2Rand COR

(B)    R2 is independently selected from H, OH, =O, CN, R, OR, O-SO2-R, CO2R and COR, 12 is independently selected from =CH2 , =CH-RD, =C(RD)2;”--.
 
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of invention, the claimed pyrrolobenzodiazepine-antibody conjugate of Formula (A) was not anticipated in the prior art. The closest prior art is Kamal (BOMC Vol. 17 1557-1572 published 2009).  Kamal teaches pyrrolobenzodiazepine compound 8a as a potent PBD scaffold across an array of solid and leukemia cell lines (Table 3). Said compound corresponds to the claimed limitations as follows: There is no double bond between C1-C2, C1’-2’, C2-C3 and C2’ and C3’; R2 and R12 are each difluoro, R6, R9, R16 and R19 are each independently H, R7 and R17 are each independently OCH3
 
    PNG
    media_image1.png
    324
    471
    media_image1.png
    Greyscale

The cytotoxicity of compound 8a is more potent than previously identified lead clinical compound SJG-136 (9), in renal cancer cell line CAK-1 (Table 3, Gl50 is <10nM) (page 1564). 
However, there are no teachings nor suggestions within the prior art of Kamal that substitution of the difluoro substituents at R2 and R12 in compound 8a for alternative R2 and R12 substituents embraced within the claims would yield a more effective lead compound than compound 8a of Kamal or lead compound SJC-136 of Hartley (Cancer Research Vol. 64 pages 6693-6699 published 2004).  
  Claims 1-18, 20, 22-34, 38, 41-42 and 49 are allowable. The restriction requirement between Group (I) and Groups (II) and (IV) as set forth in the Office action mailed on 10/21/2013 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628